Ross, J.:
Plaintiff and defendant owned adjoining mining claims. Which was the prior location does not appear. The claims were what are known as “ deep diggings,” and such as are worked by the hydraulic process. In mining its own ground the defendant washed away the gravel to a point distant, in one place, seventy feet, and at other places from one hundred to one hundred and fifty feet from the plaintiff’s claim. At these points the bank was deep, and the result was that it caved; and in doing so, a portion of the surface of the plaintiff’s claim gave way and fell on the ground of the defendant. This portion contained a small amount of gold-bearing gravel, a part of which the defendant washed away, but the value of the gold extracted therefrom was much less than the necessary cost of extracting it.
Some time after the defendant ceased to work its ground near the plaintiff’s line, large portions of the surface of the plaintiff’s claim caved and fell upon the adjoining ground of the defendant, where it still remains. All of the caving was caused by the mining done by the defendant, but it is not claimed that the defendant’s work was performed in a careless or improper manner. The question in the case is, whether the doctrine of lateral support applies to cases like the present. We think not. The very purpose of locating the ground, both on the part of the plaintiff and the defendant, was to tear it down and wash it away. Its only value consisted in the gold it contained. To apply the doctrine contended for by the appellant to ground of this character, would, therefore, to a great extent defeat the very purpose for which it was located.
Defendant would be liable for the amount of gold taken *193from the gravel that fell from the plaintiff’s claim, but for the fact that its value was less than the necessary cost of extracting it. (Maye v. Tappan, 23 Cal. 306; Goller v. Fett, 30 id. 481.)
Judgment and order affirmed.
McKinstry, J., and McKee, J., concurred.